Appeal from a judgment of the Supreme Court (Bradley, J.), entered February 17, 2005 in Ulster County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this habeas corpus proceeding challenging the calculation of his conditional release and maximum release dates as well as a parole revocation decision. Supreme Court dismissed the proceeding and this appeal ensued. During the pendency of this appeal, petitioner was conditionally released on parole. Inasmuch as petitioner is no longer in custody, the habeas corpus proceeding must be dismissed as moot (see People ex rel. Morales v Campbell, 298 AD2d 740, 741 [2002]; People ex rel. Graham v New York State Dept. of Corrections, 280 AD2d 768 [2001]).
Cardona, PJ, Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.